[Cite as Cleveland v. Dobrowski, 2011-Ohio-6071.]




                     Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 96113



                               CITY OF CLEVELAND

                                                          PLAINTIFF-APPELLEE

                                                    vs.

                            KRZYSTOF DOBROWSKI
                                                          DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                      Criminal Appeal from the
                                      Cleveland Municipal Court
                                      Case No. 87 CRB 002268

        BEFORE: Stewart, P.J., Cooney, J., and S. Gallagher, J.
       RELEASED AND JOURNALIZED:                       November 23, 2011

ATTORNEY FOR APPELLANT

Gary H. Levine
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, OH 44103

ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Interim Law Director
City of Cleveland

By: Victor R. Perez
Chief Prosecutor

Jacqueline C. Greene
Certified Legal Intern
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113



MELODY J. STEWART, P.J.:

       {¶ 1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1,1 the records from the Cuyahoga County Court of Common

Pleas, and the briefs submitted by counsel.




        App.R. 11.1(E) states: “Determination and judgment on appeal. It shall be sufficient
       1


compliance with App. R. 12(A) for the statement of the reason for the court’s decision as to each error
to be in brief and conclusionary form.” See, also, Form 3, Appendix of Forms to the Rules of
Appellate Procedure.
       {¶ 2} Defendant-appellant, Krzystof Dobrowski, appeals the trial court’s denial of

his motion to vacate guilty/no contest plea to a misdemeanor charge of menacing.

Dobrowski sought to vacate his plea due to the effect the conviction has on his

immigration status. He complains that the plea was entered without counsel or waiver of

counsel, and was constitutionally invalid since it was not entered knowingly and

intelligently.

       {¶ 3} The record in this matter is incomplete since very few documents and no

transcript have been filed detailing the proceedings leading to Dobrowski’s conviction.

The unavailability of these materials makes meaningful appellate review difficult at best.

Nevertheless, we refer to a certified copy of the Cleveland Municipal Court’s journal

entry in Case No. 87 CRB 002268, along with a notarized case disposition sheet, to

recount the relevant facts in the underlying case.

       {¶ 4} On February 11, 1987, Dobrowski was arrested and charged with domestic

violence. The charge was later amended to menacing, a misdemeanor of the fourth

degree. He entered his guilty/no contest plea in the Cleveland Municipal Court on the

day of his arrest and was sentenced to ten days in the workhouse along with probation.

Dobrowski subsequently filed a motion to expunge his conviction, and on April 7, 1999,

this motion was denied with a journal entry indicating that he was “not eligible for

expungement.” On March 25, 2010, he filed a motion to vacate guilty/no contest plea

that was denied by the trial court on October 19, 2010 and is the subject of this appeal.
       {¶ 5} In his first assignment of error, Dobrowski argues that since the record

reflects that his guilty/no contest plea was entered without the right to, or waiver of,

counsel, the trial court erred when it denied his motion to withdraw his plea.

       {¶ 6} The city argues that since Dobrowski did not raise the issue of lack of

counsel in his motion to vacate, he has not preserved the matter for appeal.

       {¶ 7} Upon review of the record, we find that Dobrowski did indeed fail to raise

the issue of lack of counsel before the trial court. And contrary to the assertion made in

his brief that the affidavit attached to his motion to vacate plea indicates that he was

unrepresented, the affidavit merely states that he was not told by an attorney or judge

about the effect of his plea on his immigration status, and does not allege that he was

unrepresented. He has, therefore, waived all but plain error.

       {¶ 8} Plain error exists when there is a deviation from a legal rule, the error is

obvious on the face of the record, and the error affects a substantial right. State v. Payne,

114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, at ¶16.

       {¶ 9} A criminal defendant has a right to assistance of counsel pursuant to the

Sixth and Fourteenth Amendments to the United States Constitution and Section 10,

Article I of the Ohio Constitution, but may forego this right via a waiver that is voluntary,

knowing, and intelligent. Cleveland v. English, 175 Ohio App.3d 458, 2008-Ohio-321,

887 N.E.2d 1205, ¶10. “There is a strong presumption against waiver of the fundamental

constitutional right of counsel.” Id. at ¶12.
       {¶ 10} “Where questions arise concerning a prior conviction, a reviewing court

must presume all underlying proceedings were conducted in accordance with the rules of

law and a defendant must introduce evidence to the contrary in order to establish a prima

facie showing of constitutional infirmity. Once a prima facie showing is made that a

prior conviction was uncounseled, the burden shifts to the state to prove that there was no

constitutional infirmity.” State v. Brooke, 113 Ohio St.3d 199, 2007-Ohio-1533, 863

N.E.2d 1024, ¶11, citing State v. Brandon (1989), 45 Ohio St.3d 85, 543 N.E.2d 501. To

establish a prima facie case, a defendant can present an affidavit, testimony, or other

evidence to support his or her argument.          State v. Putich, 8th Dist. No. 89005,

2008-Ohio-681, ¶20; State v. Jackman, 8th Dist. No. 89835, 2008-Ohio-1944, ¶15.

       {¶ 11} As previously mentioned, there are scant records of Dobrowski’s 24-year

old conviction and no transcript of the proceedings. More importantly, in his affidavit,

Dobrowski alleges that he was uninformed, not unrepresented. He, therefore, fails to

make a prima facie showing that he was without counsel when entering his plea.

Accordingly, his first assignment of error is overruled.

       {¶ 12} In his second assignment of error, Dobrowski asserts that his plea is

constitutionally invalid since it was not entered knowingly and intelligently.           His

affidavit asserts that at the time of his plea, he had limited skills in reading and speaking

English since he had emigrated from Poland in 1979, and this prohibited him from

understanding the nature of the charges when his plea was entered. He specifically

argues that, because he was not told of the consequences that a guilty plea would have on
his immigration status, his pleas were uninformed and he has suffered a manifest

injustice.

       {¶ 13} The city points out that Dobrowski supports his arguments by referencing

R.C. 2943.031, that mandates courts to advise defendants who are not U.S. citizens of the

possibility of deportation, exclusion, or denial of naturalization prior to accepting a plea.

The city argues that because the statute became effective after his conviction, it cannot be

applied retroactively to this case.      The city also argues that Dobrowski's affidavit

positively proves his fluency in English and also asserts that Dobrowski is no stranger to

the United States legal system, since he had been arrested and charged on three separate

occasions during the six years prior to entering his plea.

       {¶ 14} “[T]o correct manifest injustice the court after sentence may set aside the

judgment of conviction and permit the defendant to withdraw his or her plea.” Crim.R.

32.1. Under the manifest injustice standard, a post-sentence withdrawal motion is

allowable only in extraordinary cases.     State v. Smith (1977), 49 Ohio St.2d 261, 264,

361 N.E.2d 1324. “The movant must not only allege manifest injustice, but also support

his allegation with specific facts contained in the record or in affidavits submitted with

the motion.” State v. Gegia, 157 Ohio App.3d 112, 2004-Ohio-2124, 809 N.E.2d 673, ¶

8.

       {¶ 15} Irrespective of whether a post-sentence motion to withdraw a guilty plea is

premised upon the failure to advise of possible deportation or Crim.R. 32.1, an appellate

court will review the trial court’s decision under an abuse-of-discretion standard. State v.
Francis, 104 Ohio St.3d 490, 2004-Ohio-6894, 820 N.E.2d 355, ¶32. The term “abuse

of discretion” involves more than an error of law or judgment but instead implies that the

trial court acted in an unreasonable, arbitrary, or unconscionable manner.               State v.

Adams (1980), 62 Ohio St.2d 151, 157, 404 N.E.2d 144.

       {¶ 16} R.C. 2943.031 became effective October 2, 1989, and states, in pertinent

part: “ [u]pon motion of the defendant, the court shall set aside the judgment and permit

the defendant to withdraw a plea of guilty or no contest and enter a plea of not guilty or

not guilty by reason of insanity, if, after the effective date of this section, the court fails to

provide the defendant the advisement described in *** this section.”                   Although

Dobrowski relies on language contained in R.C. 2943.031 to bolster his argument that it

was mandatory for the court to advise him of the potential for deportation, the city

properly notes the inapplicability of the statute to this case.

       {¶ 17} In State v. Garcia, 10th Dist. No. 08AP-224, 2008-Ohio-6421, ¶ 5, the

“defendant filed a motion to withdraw his guilty plea, asserting the plea was not entered

knowingly, intelligently, and voluntarily *** and contended he was not advised of the

possible deportation consequences ***.” In this instance, the court ruled that “[b]ecause

the statute was not effective at the time defendant entered his plea, the trial court’s failure

to comply with the statute does not provide grounds for defendant to withdraw his guilty

plea.” Id. at ¶ 9. Similarly, Dobrowski entered his plea on February 21, 1987, prior to

the effective date of the statute. Therefore, R.C. 2943.031 cannot be retroactively applied

in this case.
      {¶ 18} While Crim.R. 32.1 does not prescribe a time limitation for filing a motion

to withdraw a guilty plea, “[t]he timeliness of the motion is a factor to consider in

weighing credibility, as ‘an undue delay between the occurrence of the alleged cause for

withdrawal and the filing of the motion is a factor adversely affecting the credibility of

the movant and militating against the granting of the motion.’” State v. Mays, 174 Ohio

App.3d 681, 2008-Ohio-128, 884 N.E.2d 607, ¶ 5, quoting Smith, 49 Ohio St.2d at 264.

      {¶ 19} More than 23 years have elapsed since Dobrowski entered his guilty plea;

moreover his attempt to expunge his conviction took place approximately 11 years ago.

Dobrowski has therefore known of the impact of his plea and finding of guilt for quite

some time.

      {¶ 20} Both the Ohio and the United States Constitutions require that a defendant

entering a guilty plea do so knowingly, intelligently, and voluntarily. State v. Ortiz, 8th

Dist. No. 91626, 2009-Ohio-2877, citing State v. Engle, 74 Ohio St.3d 525, 527,

1996-Ohio-179, 660 N.E.2d 450. In State v. Arvanitis (1986), 36 Ohio App.3d 213, 218,

522 N.E.2d 1089, the appellant complained that his plea was involuntary since counsel

failed to inform him of the possibility of deportation. First, the reviewing court noted

that at that particular time, “federal courts [held] that a defendant’s misunderstanding or

lack of knowledge of deportation consequences, without more, is insufficient to require

the allowance of a post-sentence withdrawal of a guilty plea.” Id. at 214. The court

stated the “factors for trial courts to consider when deciding whether to permit withdrawal

of a guilty plea in cases involving immigration consequences [include] “‘the strength of
the defendant's reason for withdrawing the plea, including whether the defendant asserts

his innocence of the charge *** [and] whether the defendant's misunderstanding of the

collateral consequences of the plea is the result of misleading statements by governmental

authorities or the defendant's own ignorance.”’” Id. at 216, quoting State v. Lopez

(Minn.App.1986), 379 N.W.2d 633, quoting U.S. v. Russell (C.A.D.C.1982), 686 F.2d 35,

41.   The court then looked at the factual circumstances and found that the “defendant's

plea was not influenced by counsel's failure to inform him of deportation consequences;

and without this influence, defendant's plea was not involuntary.” Id. at 218.

      {¶ 21} In this instance, Dobrowski has not alleged innocence and there is no

indication that either counsel or the court influenced Dobrowski’s plea. He alleges that

he was confused and lacked understanding as to the implications a guilty plea would

have on his immigration status, but this fact alone is not legally sufficient to establish

involuntariness. Dobrowski does not meet his burden of affirmatively proving manifest

injustice. His second assignment of error is overruled.

      Judgment affirmed.

      It is ordered that appellee recover of   appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cleveland Municipal Court to

carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
       MELODY J. STEWART, PRESIDING JUDGE

       COLLEEN CONWAY COONEY, J., CONCURS IN JUDGMENT ONLY;
       SEAN C. GALLAGHER, J., DISSENTS WITH SEPARATE OPINION

       SEAN C. GALLAGHER, J., DISSENTING:

       {¶ 22} I respectfully dissent.   I would not only find the trial court abused its

discretion, but I would also find plain error. I would not find that Dobrowski waived

this issue. I would reverse the trial court’s decision denying Dobrowski’s request to

withdraw his plea.

       {¶ 23} I agree with the majority that Dobrowski failed to use the magic word

“counsel” in his motion to vacate, but it is clear that the lack of counsel and the absence

of a valid waiver are the true grounds for his request.   I believe his affidavit sufficiently

states a prima facie case and places the city on notice, effectively shifting the burden to

the city to demonstrate there was not a constitutional infirmity. State v. Brooke, 113

Ohio St.3d 199, 2007-Ohio-1533, 863 N.E.2d 1024.

       {¶ 24} Here, the record is woefully lacking in any documentation showing that

Dobrowski was either represented or effectively waived any representation.

       {¶ 25} The majority is correct that R.C. 2943.031 was enacted after this plea, but I

do not find that fact controlling. While I would like to think the rationale for adopting

that law would have some impact on the sense of justice in this case, the fact is, this plea

was deficient on its face.   There is no evidence Dobrowski was represented by counsel
or that he effectively waived that representation.    Whether five, ten, or 24 years passed,

it is clear that an unrepresented Dobrowski was sent to jail with no evidence of a valid

waiver. Further, Dobrowski had no reason to raise the issue until he was confronted

with the prospect of deportation by the federal government.

       {¶ 26} While I do not believe this record supports the view that Dobrowski waived

his claim, even the law in existence prior to R.C. 2943.031 held that the failure of counsel

to advise a defendant of deportation consequences in a guilty plea could be grounds for

showing ineffective assistance of counsel on a case-by-case basis. State v. Avanitis

(1986), 36 Ohio App.3d 213, 522 N.E.2d 1089. Certainly, the facts in this case warrant

that review.   Today, another branch of government wants to use the infirm conviction to

deport Dobrowski. In my view, that is a manifest injustice that is grounds for finding an

abuse of discretion supporting reversal of the trial court’s decision.